Citation Nr: 1628571	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for left knee chondromalacia.  

2.  Entitlement to service connection for cervical spondylosis (claimed as neck condition).

3.  Entitlement to service connection for degenerative arthritis of the spine (claimed as back condition).

4.  Entitlement to service connection for right shoulder impingement syndrome, dominant (claimed as shoulder condition).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from June 1979 to July 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in his July 2010 substantive appeal, the Veteran requested a hearing at the Board's Central Office.  He subsequently requested that the hearing be performed via video conferencing through the Waco RO.  Such a hearing was scheduled for June 2011.  That same month, the Veteran indicated in a letter that he would be unable to attend the hearing, and did not wish to have it rescheduled for a later date.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.702(e) (2015).

This matter was previously remanded by the Board in March 2011 and February 2012.  As discussed further below, the Board finds there has been substantial compliance with the remand directives.  Accordingly, an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2014 decision, the Board denied an increased rating for left knee chondromalacia.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In January 2016, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for readjudication. 

The issue of an increased disability rating for left knee chondromalacia is addressed below.  The remaining issues are being referred back to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran if further action, on his part, is required. 


FINDING OF FACT

For the entire period on appeal, the Veteran's left knee chondromalacia has been characterized by noncompensable limitation of motion that most nearly approximates full extension and flexion to at least 112 degrees without pain or any additional functional loss, with moderate crepitus, and no more than moderate instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5260, 5261 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  The Veteran was afforded relevant VA examinations in April 2009 and May 2012.  The Board finds these examinations to be adequate, as the examiners considered the Veteran's history, conducted thorough physical examinations, and provided sufficient reasoning to address the Veteran's claim on appeal.  Moreover, as noted in its brief to the Court, the Veteran has not challenged the adequacy or thoroughness of the examinations. 

Additionally, the issue on appeal was previously remanded by the Board in February 2012 for further evidentiary development.  In this regard, the AOJ sent the Veteran a letter in February 2012 asking him to identify any additional treatment for his claimed conditions after October 2009.  While the AOJ obtained additional VA treatment records and these have been associated with the claims file, it does not appear that the Veteran responded to the February 2012 notice letter; subsequently, he submitted a December 2012 response statement that he had no additional evidence to provide.  Finally, as noted above, the Veteran was afforded an adequate VA examination in May 2012.  Therefore, the Board finds that there has been substantial compliance with the February 2012 Board remand directives.  Accordingly, no further remand is necessary, and no further notice or assistance is required for a fair adjudication of the Veteran's claim on appeal.  Stegall, supra. 

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran filed his increased rating claim in February 2009; therefore, the relevant temporal period is from February 2008 to the present.  Additionally, the Board must consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Id.  In this case, the evidence of record does not establish any additional, distinct time periods in which the Veteran's left knee chondromalacia warrants a staged rating.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Moreover, limitation of motion and instability of a knee may also be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

The Veteran's left knee chondromalacia has been continuously rated as 20 percent disabling from the time of the grant of service connection in a November 1992 decision by the AOJ.  Initially, the Board notes that the Veteran's left knee chondromalacia was first rated under Diagnostic Code (DC) 5257 for moderate lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2015).  Curiously, in the October 2009 decision on appeal, the AOJ continued the assigned 20 percent rating, but did so under DC 5260, which pertains to limitation of flexion of the leg.  It appears that DC 5257 is the more appropriate diagnostic code given the Veteran's symptomatology, but regardless, the Board concludes herein that an increased disability rating in excess of 20 percent for the Veteran's left knee chondromalacia is not warranted for any period on appeal under any of the applicable diagnostic codes.  

DC 5257 rates on the basis of recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as a maximum 30 percent disabling.  

The words "slight," "moderate and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

With regards to range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Under DC 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating, limitation to 45 degrees warrants a 10 percent evaluation, and limitation to 30 degrees warrants a 20 percent evaluation.  Under DC 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation. 

VA treatment records, other than VA examination reports, and private treatment records, document the Veteran's continuing occasional subjective reports of pain in the left knee, but as a whole, they do not reflect an overall worsening of the Veteran's left knee condition, nor do they contain findings necessary to applicable the rating criteria, such as range of motion or instability testing.  

There are two VA examination reports of record within the relevant temporal period which contain findings that allow application of the applicable rating criteria.  

At the April 2009 VA examination, the Veteran reported weakness, swelling, giving way, and lack of endurance, with moderate flare ups of increased pain and swelling 3-4 times per month lasting approximately two days.  Upon physical examination, the Veteran's left knee flexion was limited to 112 degrees, with full extension.  There was no pain, fatigue, weakness, lack of endurance, or incoordination noted upon initial range of motion testing, or upon repetitive testing, at which time flexion of the left knee improved to 116 degrees, again with full extension.  The examiner documented some mild varus/valgus of the medial collateral left knee ligaments, while McMurray's tests of the medial and lateral left knee menisci were negative.  Some left knee instability, abnormal movement, and guarding of movement were also noted, with no edema, effusion, weakness, or tenderness, and normal gait.  Finally, the examiner noted that the Veteran's left knee did not cause him to miss work as a mail handler, although it did cause him to modify how he performed his job.  

Following the February 2012 Board remand, the Veteran was afforded an additional VA examination in May 2012.  At that time, he reported intermittent left knee pain, with flare-ups resulting in increased pain and discomfort occurring after increased physical activity.  However, he did not wear a knee brace and did not require medication for his left knee.  Range of motion testing revealed flexion of the left knee to 140 degrees with full extension and no evidence of painful motion.  Repetitive range of motion testing revealed the same results.  There was no functional loss or functional impairment of the left knee noted upon range of motion testing, including weakened movement, excess fatigability, incoordination, pain, swelling, deformity, atrophy, or instability.  Muscle strength and joint stability tests (Lachman and posterior drawer tests) were both normal for the left knee.  There was no history of patellar subluxation or dislocation, shin splints, meniscal conditions, or joint replacement or other surgical procedures.  X-ray studies revealed no degenerative or traumatic arthritis, no evidence of patellar subluxation, and no other significant finding.  Finally, the examiner found no functional impact resulting from the Veteran's left knee condition, including no impact on his ability to work.  He opined that the Veteran's left knee chondromalacia was secondary to excessive bending of the left knee, with gradual wear and tear of the patellofemoral cartilage which imposed no limitations upon physical activity.  

Even with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, it is clear that the Veteran's left knee range of motion has manifested flexion that is limited, at most, to 112 degrees, which is noncompensable under DC 5260.  The Veteran has not manifested compensable limitation of extension as extension of the left knee has not been shown to be limited.  Id., DC 5261.  Moreover, his occasional complaints of left knee pain have not manifested by objective pain upon motion in either VA examination.  Therefore, an increased disability rating in excess of 20 percent is not warranted under DCs 5260 or 5261.  

Next, the evidence does not provide for a higher rating based on recurrent subluxation or lateral instability under DC 5257.  At the April 2009 VA examination, the Veteran subjectively reported his knee "giving way" and the examiner documented some left knee instability, abnormal movement, and guarding of movement.  The Board finds this to be consistent with at least slight, and no more than moderate, lateral instability.  An increased 30 percent rating for severe lateral instability is not warranted, based upon the April 2009 examination.  Moreover, the Board notes that the May 2012 VA examination contained normal joint stability tests of the left knee, which is further evidence against the Veteran's claim for an increased disability rating when considered under DC 5257.  While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's loss of motion, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as DC 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. at 12 (1996). 

Other potentially applicable diagnostic codes have been considered, but do not allow an increased rating.  Throughout the period on appeal, there has been no x-ray evidence of arthritis in the Veteran's left knee.  Imaging studies conducted contemporaneous with the May 2012 VA examination specifically found no arthritis; therefore, DC 5003 or 5010, regarding degenerative or traumatic arthritis, are not applicable.  Id., DC 5003, 5010.  DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum) are all likewise inapplicable, as the evidence discussed above does not show such conditions during the applicable rating period.  

The Veteran contends that he is entitled to a separate compensable rating based upon painful motion of the knee, under 38 C.F.R. § 4.59.  VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under Diagnostic Codes 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, VA General Counsel explained that if a veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97, supra.  VA General Counsel later clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98, supra; see also Esteban v. Brown, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Here, the Veteran meets the criteria for a noncompensable evaluation under Diagnostic Code 5260, as noted above.  However, the Board must reiterate that there is no evidence of a diagnosis of arthritis based on X-ray findings in the whole of the Veteran's medical record.  Therefore, a separate rating under Diagnostic Code 5003 is not warranted.

The Board acknowledges that the Court has held that consideration of 38 C.F.R. 
§ 4.59  is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Board notes that, in the present case, there is no objective evidence of any pain or painful motion of the knee, as evidenced by the April 2009 and May 2012 VA examination reports, respectively, nor by any other evidence of record.  Therefore, any separate, compensable rating under this theory is not warranted at this time. 

Finally, under the terms of the JMR, the Board was instructed to discuss the May 2012 VA examiner's findings that the Veteran had "moderate crepitance of the left knee with flexion and rotation."  Under 38 C.F.R. § 4.59, crepitation is to be noted carefully as "points of contact which are diseased."  However, there is no indication that the Veteran's crepitus was painful, limited his range of motion, or in any way caused any additional functional impairment of the Veteran's left knee.  Therefore, such a finding by the VA examiner does not warrant an increased disability rating under the relevant diagnostic code.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5257.

In sum, the evidence does not support an increased disability rating of the Veteran's left knee chondromalacia disability in excess of 20 percent under any of the applicable rating criteria for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's increased rating claim, it must be denied without application of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.  


Other Considerations

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate all manifestations of the Veteran's left knee chondromalacia disability, including symptoms such as subjective pain, noncompensable limitation of motion, and instability.  These manifestations are expressly contemplated in the rating criteria and regulations considered by the Board.  The rating criteria are therefore adequate to evaluate the Veteran's left knee chondromalacia disability and referral for consideration of extraschedular rating is not warranted.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his left knee chondromalacia disability has rendered the Veteran unemployable.  Specifically, the April 2009 VA examiner found that the Veteran's knee condition caused him to modify how he worked, but did not prevent his employment, while the May 2012 VA examiner found no functional impact whatsoever on the Veteran's ability to work.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

An increased disability rating in excess of 20 percent for left knee chondromalacia is denied.  


REMAND

The Veteran has submitted a timely notice of disagreement (NOD) with the denial of service connection for cervical spondylosis, degenerative arthritis of the spine, and right shoulder impingement syndrome, dominant.  The AOJ has not issued a statement of the case (SOC) which addresses these issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board must remand the issue to the AOJ for issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2015), Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his representative which addresses the issues of service connection for cervical spondylosis, degenerative arthritis of the spine, and right shoulder impingement syndrome, dominant.  The Veteran should be given the appropriate opportunity to respond to the SOC, and advised that the claims file will be returned to the Board for further appellate consideration if, and only if, the Veteran timely perfects an appeal. 

The Veteran has the right to submit additional evidence and argument on any matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


